Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150388 & (15)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL DEMIL,                                                                                         David F. Viviano,
           Plaintiff/                                                                                                Justices
           Counter Defendant-Appellee,
  and
  HENRI JAMES DEMIL, SARAH MAE DEMIL,
  HANNAH RENE DEMIL and SAVANNAH
  LYNN DEMIL,
           Plaintiffs,
  v                                                                SC: 150388
                                                                   COA: 324182
                                                                   Macomb CC: 2012-000889-CK
  RMD HOLDINGS, LTD. and ROBERT E.
  DEMIL,
           Defendants/
           Counter Plaintiffs-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 6, 2014 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 19, 2014
         t1118
                                                                              Clerk